DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 5/13/2019.
3.	This Office Action is made Non-Final.
4.	Claims 1-3, 5, 10-11, 13, 16, 28, 30, 43-48, 51, 57, 61, 63 are pending.
5.	Claims 4, 6-9, 12, 14-15, 17-27, 29, 31-42, 49-50, 52-56, 58-60, 62, 64-66 are cancelled via preliminary amendment prior to examination.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 2/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
7.	The title of the invention “SIGNAL TRANSMISSION METHOD, COMMUNICATION DEVICE AND COMMUNICATION SYSTEM” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-3, 5, 10-11, 13, 16, 28, 30, 43-48, 51, 57, 61, 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.	Claim 16 Line 18 recites “…indicating whether the channel can be multiplexed...” The phrase “can be” renders the claim limitation vague and ambiguous as to if the steps can take place thereby rendering the scope of the claim unascertainable. See MPEP § 2173.05(d). 
	b.	Claim 63 recites “A signal transmission device comprising: a generation module and sending module, or comprising reception module...” The boundaries are not clear for the structure must be organized and complete therefore it lacks clarity and is vague. For example, based on the recited language “reception module” is associated with “or” which is an alternative language therefore why is it written in the body of the claim as a mandatory component. In essence, the body of the claim is not consistent with the components of the device given that the components are listed in the alternative language. 
c.	Claim 1 recites the limitation "The detection result” in Line 5-6.  There is insufficient antecedent basis for this limitation in the claim. Which detection result is the limitation referring to; it is not clear.
d.	Claim 16 recites the limitation "The specific spectrum” in Line 7. There is insufficient antecedent basis for this limitation in the claim. What is the specific spectrum? Is it the predetermined spectrum or another spectrum? It is not clear.
e.	Claim 46 recites the limitation "The effective LBT type”  in Line 10. There is insufficient antecedent basis for this limitation in the claim. What is the effective LBT?
f. 	Claim 57 recites the limitation "the channel state,” in Line 2. There is insufficient antecedent basis for this limitation in the claim. It is not clear if it relates to channel state identifier.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 48 and 63 are interpreted under 35 U.S.C 112 (f). This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: “configured to” in claims 48 and 63.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim 48 recites “a detection unit configured to perform” and “a communication unit configured to exchange.” 
	Claim 63 recites “a generation module configured to” and “sending module configured to...” and “reception module is configured to”
A review of the specification shows that the following: Fig. 4-5, 16-17 and Sections [0123-0125, 0614-0616, 0626-0627, and 0641]  appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Therefore, the claims will not be rejected under 35 USC 112b as being indefinite.   It is suggested that the claims be amended to recite a Processor for “for detection unit” and recite a Transceiver for “transmitting/reception” limitations.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-3, 5, 10-11, 16, 28, 30, 43-48, 51, 61, and 63 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LUO et al. US 20160286545 hereafter Luo. 

NOTE: The limitations below in each claim recites multiple alternative languages such as “At least one of” and “or” therefore, for each claim a limitation was selected and mapped to prior arts.

As to Claim 1. (Currently Amendment)  Luo discloses a signal [i.e. data or ACK/NACK or CSI etc.] transmission method, comprising [Fig. 1, Title: Uplink Transmission control with Clear Channel Assessment; Sections 0051: Downlink (DL) transmissions, from a base station to a UE, or uplink (UL) transmissions from a UE to a base station; UL transmissions include, for example, acknowledgements/non-acknowledgements, transmissions of data, signals etc...]:
performing at least one of: performing a clear channel assessment (CCA) detection on a predetermined spectrum to obtain a CCA detection result, or exchanging [i.e. Communicate or UL/DL or bi-directional] information with a counterpart device [i.e. base station]; and [Figs. 4, 8, Sections 0008, 0071, 0089, 0120: Prior to communicating over spectrum, the UE or BS perform LBT procedure which include CCA to determine whether channel is available (i.e. idle or free); An LBT procedure include performing a clear channel assessment (CCA) procedure to determine whether a channel of radio frequency spectrum band is available. Following a successful CCA procedure by a UE, the UE uplink to provide an indication to other UEs or base station. The UE performs to perform CCA/eCCA operation, and when the CCA/eCCA operation succeeds, the UE starts to transmit data. The UE determines whether the CCA/eCCA check is passed], 
performing, by a communication device [i.e. UE], data transmission according to at least one of the detection result and exchanged information [Fig. 8, Sections 0008, 0071, 0089: Prior to communicating over spectrum, the UE or BS perform LBT procedure which include CCA to determine whether channel is available (i.e. idle or free). Following a successful CCA procedure by a UE, the UE uplink to provide an indication to other UEs or base station. The UE performs to perform CCA/eCCA operation, and when the CCA/eCCA operation succeeds, the UE starts to transmit data].

As to Claim 2. (Currently Amendment)    Luo discloses the method according to claim 1, wherein the performing information interaction with the counterpart device [Sections 0051: Downlink (DL) transmissions, from a base station (i.e. counterpart device) to a UE, or uplink (UL) transmissions from a UE to a base station; UL transmissions include, for example, acknowledgements/non-acknowledgements, transmissions of data, signals etc...]:
   	 comprises at least one of the following: sending an indication signal to the counterpart device, wherein the indication signal carries information about whether a channel is detected by a home device to be idle; and receiving an indication signal sent by the counterpart device [i.e. Base Station], wherein the indication signal carries information about whether the channel is detected by the counterpart device to be idle [Sections 0008, 0069: A Base station or UE perform LBT procedure include CCA to determine if channel is available (i.e. idle). A downlink clear channel assessment (CCA) procedure may be performed by one or more base stations, to reserve, for a period of time, a channel over which the wireless communication occurs; Following a successful downlink CCA procedure by a base station, the base station transmit a preamble, such as a channel usage beacon signal (CUBS) to provide an indication to other base stations or apparatuses (e.g., UEs, WiFi access points, etc.) that the base station has reserved the channel].

As to Claim 3. (Currently Amended)  Luo discloses the method according to claim 2, comprising at least one of: wherein the sending the indication signal carrying information about whether the channel is detected by the home device to be idle to the counterpart device comprises: in response to detecting that the channel is idle, sending the indication signal to the counterpart device; or  wherein the receiving the indication signal by the counterpart device [i.e. Base Station] carrying information about whether the channel is detected by the counterpart device to be idle comprises: receiving the indication signal sent by the counterpart device when the counterpart device detects that the channel is idle [Sections 0008, 0069: A Base station or UE perform LBT procedure include CCA to determine if channel is available (i.e. idle). A downlink clear channel assessment (CCA) procedure may be performed by one or more base stations, to reserve, for a period of time, a channel over which the wireless communication occurs; Following a successful downlink CCA procedure by a base station, the base station transmit a preamble, such as a channel usage beacon signal (CUBS) to provide an indication to other base stations or apparatuses (e.g., UEs, WiFi access points, etc.) that the base station has reserved the channel].

As to Claim 5. (Currently Amended)  Luo discloses the method according to claim 1, wherein the exchanging information with the counterpart device comprises [Sections 0051: Downlink (DL) transmissions, from a base station (i.e. counterpart device) to a UE, or uplink (UL) transmissions from a UE to a base station; UL transmissions include, for example, acknowledgements/non-acknowledgements, transmissions of data, signals etc...]:
exchanging with the counterpart device a feedback signal [i.e. ACK/NACK in uplink or confirmation] indicating whether the indication signal is received, wherein the exchanging with the counterpart device a feedback signal indicating whether the indication signal is received comprises [Sections 0008, 0016, 0051, 0069: A Base station or UE perform LBT procedure include CCA to determine if channel is available (i.e. idle). Once the eNB receives confirmation that the UE passed CCA/eCCA, the eNB sends a grant confirmation to the UE. In general, ACK/NACK is communicated. Following a successful downlink CCA procedure by a base station, BS may transmit a preamble, a channel usage beacon signal (CUBS) to provide an indication to other apparatuses (e.g., UEs, WiFi access points, etc.)],
after receiving the indication signal sent by the counterpart device, sending the feedback signal to the counterpart device, wherein a predetermined time interval is between receiving the indication signal and sending the feedback signal [Fig. 4, Section 0051, 0066, 0075: The uplink control information may include, for example, acknowledgements or non-acknowledgements of downlink transmissions. Per LBT protocol specified in (EN 301 893), an LBT procedure such as a clear channel assessment (CCA) procedure outcome indicate to the transmitting apparatus (i.e. base station or UE) whether a channel spectrum band is available or in use for the gating interval referred to as an LBT radio frame; When a CCA procedure indicates that the channel is available corresponding to LBT radio frame (e.g., “clear” for use). The CCA procedure may be the downlink CCA procedure  or uplink CCA procedure performed in accordance with an LBT-frame based equipment (LBT-FBE) protocol; following the CCA procedure, a channel reserving signal, such as a CUBS may be transmitted, followed by a data transmission an uplink transmission or a downlink transmission].

As to Claim 10. (Original)  Luo discloses the method according to claim 1, further comprising at least one of: sending, by a sending device, a first indication signal when detecting that the channel is idle and performing data transmission; and receiving a second indication signal sent by the counterpart device [Sections 0008, 0071, 0069, 0089: An LBT procedure include performing a clear channel assessment (CCA) procedure to determine whether a channel of radio frequency spectrum band is available (i.e. idle). Following a successful CCA procedure by a UE, the UE uplink to provide an indication to other UEs or base station. Following a successful downlink CCA procedure by a base station, the base station transmit a preamble, such as a channel usage beacon signal (CUBS) to provide an indication to other base stations or apparatuses (e.g., UEs, WiFi access points, etc.) that the base station has reserved the channel. The UE performs/continues to perform CCA/eCCA operation, and when the CCA/eCCA operation succeeds, the UE starts to transmit data].

As to Claim 11. (Original)   Luo discloses the method according to claim 10, wherein the sending, by the sending device, the first indication signal when detecting that the channel is idle and performing data transmission [Sections 0008, 00071, 0089: An LBT procedure include performing a clear channel assessment (CCA) procedure to determine whether a channel of radio frequency spectrum band is available (i.e. idle). Following a successful CCA procedure by a UE, the UE uplink to provide an indication to other UEs or base station. The UE perform CCA/eCCA operation, and when the CCA/eCCA operation succeeds, the UE starts to transmit data]
       comprises at least one of: during the data transmission, sending, by the sending device, the first indication signal periodically; during the data transmission, receiving the second indication signal sent by the counterpart device periodically; during the data transmission, sending, by the sending device, the first indication signal for a specific number of times; and during the data transmission, receiving the second indication signal sent by the counterpart device for a specific number of times [Sections 0062, 0089: However, LBT may be implemented on the base station (by, for example, using a periodic (e.g., every 10 milliseconds) CCA and/or a grab-and-relinquish mechanism aligned to a radio frame boundary. A resync occur periodically in order to allow base stations and UEs to synchronize for concurrently transmitting on the contention-based shared spectrum of LTE frame].

As to Claim 16. (Currently Amended)   Luo discloses the method according to claim 2, wherein information carried by the indication signal, the feedback signal, the first indication signal, or the second indication signal 
comprises at least one of: an information head for indicating at least one of a cell identifier, a base station identifier, a terminal identifier, an operator identifier, a physical layer identifier, and a media access control (MAC) layer identifier; a transmission duration for indicating a duration in which the specific spectrum is occupied for transmission; the operator identifier for indicating an operator providing a communication service; a device identifier for identifying both a sending device and a receiving device; a sector identifier for identifying a sector providing the communication service; a training sequence identifier for identifying a training sequence; a beam direction comprising at least one of a beam sending direction and a beam arriving direction and indicating a beam transmission direction; verification information for verifying information transmitted by the specific spectrum; a channel state identifier for indicating that a channel is idle or busy; a sending power for indicating a signal power for sending data; a multiplexing indication for indicating whether the channel can be multiplexed; frequency domain information comprising at least one of a frequency domain length, a frequency domain start point, a frequency domain end point, and a frequency domain resource interval of the channel; and a reservation indication identifier for indicating predetermined information [Sections 0052, 0055, 0069, 0084: The communication links transmit bidirectional communications using a frequency domain duplexing (FDD) operation. The channel reserving signals may also serve to identify a transmitting apparatus and/or a transmitting antenna. The D-CUBS 350 may in some examples take a form similar to that of an LTE/LTE-A cell-specific reference signal (CRS) or a channel state information reference signal (CSI-RS). Communication network includes frequency division multiplexing implementation].

As to Claim 28. (Currently Amended)   Luo discloses a transmission control method, comprising [Section 0003: Disclosure relates to transmission control with clear channel assessment in wireless network with contention-based frequency spectrum]:
       acquiring, by a transmission node [i.e. UE] or a transmission pair, a transmission opportunity on a preset spectrum [Sections 0008, 0066: An LBT procedure include performing CCA procedure to determine whether a channel of radio frequency spectrum band is available. When a CCA procedure indicates that the channel is available for a corresponding LBT radio frame e.g., “clear” for use, the transmitting apparatus may reserve or use the channel of the contention-based shared radio frequency spectrum band during part or all of the LBT radio frame],
      and after acquiring a right to use the preset spectrum, performing, by the transmission node or the transmission pair, transmission on the acquired transmission opportunity [Sections 0040, 0071: When it is determined that the channel of the contention-based radio frequency spectrum band is available, a channel reserving signal may be transmitted to reserve the channel. An uplink CCA procedure may be performed by one or more UEs to reserve, for a period of time, the channel over which the wireless communication occurs].

As to Claim 30. (Currently Amended)   Luo discloses the method according to claim 28, wherein the transmission opportunities of different transmission nodes or transmission pairs on the preset spectrum are in a time division mode [Sections 0008, 0071, 0084: A Base station or UE perform LBT procedure include CCA to determine if channel of radio frequency spectrum band is available (i.e. idle).  An uplink CCA procedure may be performed by one or more UEs to reserve, for a period of time, the channel over which the wireless communication occurs. Communications networks, have time division multiplexing (TDM) implementations], 
wherein when a first transmission node or a first transmission pair performs data transmission on the transmission opportunity, a second transmission node or a second transmission pair is woken up and performs at least one of an interference report generation or a CCA detection on the transmission opportunity of the first transmission node or the first transmission pair [Sections 0008, 0041, 0089: Prior to communicating over spectrum, the UE or BS perform LBT procedure which include CCA to determine whether channel is available (i.e. idle or free); An LBT procedure include performing a clear channel assessment (CCA) procedure to determine whether a channel of radio frequency spectrum band is available. When a base station and/or a UE capable of transmitting over the contention-based shared radio frequency spectrum band, transmissions from different antenna ports may interfere with one another due to correlation between transmitted signals; for channel reserving, the base station or the UE may generate a sequence based at least in part on an antenna port identifier for interference information and transmits the sequence of the channel reserving signal thereby reducing interference. The UE performs/continues to perform CCA/eCCA operation, and when the CCA/eCCA operation succeeds, the UE starts to transmit data],
wherein when the second transmission node or the second transmission pair performs data transmission on the transmission opportunity, the first transmission node or the first transmission pair is woken up and performs at least one of the interference report generation or the CCA detection on the transmission opportunity of the second transmission node or the second transmission pair [Sections 0041, 0071, 0089: When a base station and/or a UE capable of transmitting over the contention-based shared radio frequency spectrum band, transmissions from different antenna ports may interfere with one another due to correlation between transmitted signals; for channel reserving, the base station or the UE may generate a sequence based at least in part on an antenna port identifier for interference information and transmits the sequence of the channel reserving signal thereby reducing interference. An uplink CCA procedure may be performed by one or more UEs to reserve, for a period of time, the channel over which the wireless communication occurs. The UE performs/continues to perform CCA/eCCA operation, and when the CCA/eCCA operation succeeds, the UE starts to transmit data].

As to Claim 43. (Original)   Luo discloses the method according to claim 28, wherein the transmission opportunity acquired by the transmission node or the transmission pair [Sections 0008, 0040, 0071: Prior to communicating over spectrum, the UE or BS perform LBT procedure which include CCA to determine whether channel is available (i.e. idle or free); An LBT procedure include performing a clear channel assessment (CCA) procedure to determine whether a channel of radio frequency spectrum band is available. When it is determined that the channel of the contention-based radio frequency spectrum band is available, a channel reserving signal may be transmitted to reserve the channel. An uplink CCA procedure may be performed by one or more UEs to reserve, for a period of time, the channel over which the wireless communication occurs]:
comprises scheduling or indicating a plurality of consecutive transmission opportunities by one grant; or scheduling or indicating a plurality of non-consecutive transmission opportunities by one grant; or scheduling or indicating a plurality of consecutive transmission opportunities by transmitting a plurality of grants wherein each grant schedules or indicates one transmission opportunity; or scheduling or indicating a plurality of non-consecutive transmission opportunities by transmitting a plurality of grants wherein each grant schedules or indicates one transmission opportunity [Fig. 7, Sections 0044, 0095, 0112: The base stations perform radio configuration and scheduling for communication with the UEs. The preamble may be transmitted during a time indicated by the pre-grant, scheduled in the pre-grant for UL data transmission. The eNB sending pre-grant assignments to multiple UEs  or sending multiple pre-grants for different resources to a single UE and the eNB may then consider a preamble indicating that CCA/eCCA was successful before confirming a grant to resources for data transmission]. 

As to Claim 44. (Original)   Luo discloses the method according to claim 43, further comprising: a listen before talk (LBT) type used by a CCA detection performed by the transmission node or the transmission pair before the transmission opportunity comprises [Fig. 3, Sections 0008: Prior to communicating over spectrum, the UE or BS perform LBT procedure which include CCA to determine whether channel is available (i.e. idle or free); An LBT procedure include performing a clear channel assessment (CCA) procedure to determine whether a channel of radio frequency spectrum band is available]:
indicating the LBT type [i.e. CCA/eCCA] in a manner of two grants [Sections 0018, 0097: The apparatus transmits one or more pre-grant assignments to a set of UEs. The eNB may determine which of the UEs, to which a pre-grant assignment was issued, passed the CCA/eCCA check].

As to Claim 45. (Original)   Luo discloses the method according to claim 44, wherein the indicating the LBT type in the manner of two grants comprises [Sections 0018, 0097: The apparatus transmits one or more pre-grant assignments to a set of UEs. The eNB may determine which of the UEs, to which a pre-grant assignment was issued, passed the CCA/eCCA check]:
indicating the LBT type in a first grant, and indicating the LBT type in a second grant; or indicating the LBT type in the first grant, and triggering, by the second grant, the LBT type indicated in the first grant to take effect; or indicating scheduling information and the LBT type in the first grant, and triggering an actual transmission by the second grant; or indicating the scheduling information and the LBT type in the first grant, and at least one of triggering the actual transmission by the second grant and triggering the LBT type indicated in the first grant to take effect by the second grant; or indicating the scheduling information and the LBT type in the first grant, and triggering the actual transmission and indicating the LBT type by the second grant; or indicating the scheduling information and the LBT type in the first grant, and triggering the actual transmission by the second grant and indicating or triggering whether to perform a LBT by the second grant; or indicating the scheduling information and the LBT type in the first grant, and at least one of triggering the actual transmission by the second grant, triggering whether to perform the LBT by the second grant, or indicating the LBT type by the second grant; or indicating the scheduling information without indicating the LBT type in the first grant, and triggering the actual transmission and indicating the LBT type in the second grant [Fig. 7, Sections 0044, 0097, 0112, 0066: The base stations perform radio configuration and scheduling for communication with the UEs. The eNB may determine which of the UEs, to which a pre-grant assignment was issued, passed the CCA/eCCA check. The eNB sending pre-grant assignments to multiple UEs or sending multiple pre-grants and the eNB consider a preamble indicating that CCA/eCCA was successful before confirming a grant to resources for data transmission. LBT protocol is applied and relates to CCA procedure and contention-based]. 

As to Claim 46. (Original)    Luo discloses the method according to claim 45, wherein in response to determining that the two grants both indicate the LBT type, in the actual transmission, a contention access of a channel is performed according to the LBT type indicated by the second grant; or in response to determining that one of the two grants indicates the LBT type, in the actual transmission, the contention access of the channel is performed according to the LBT type indicated by the one of the two grants; or in response to determining that one of the two grants performs at least one of indicating the LBT type, triggering the LBT type to take effect, and indicating whether to perform the LBT, in the actual transmission, the contention access of the channel is performed according to the LBT type indicated by the one of the two grants or the effective LBT type [Fig. 7, Sections 0044, 0097, 0112, 0066: The base stations perform radio configuration and scheduling for communication with the UEs. The eNB may determine which of the UEs, to which a pre-grant assignment was issued, passed the CCA/eCCA check. The eNB sending pre-grant assignments to multiple UEs or sending multiple pre-grants and the eNB consider a preamble indicating that CCA/eCCA was successful before confirming a grant to resources for data transmission. LBT protocol is applied and relates to CCA procedure and contention-based]. 

As to Claim 47. (Original)    Luo discloses the method according to claim 46, wherein the scheduling information carried in the first grant [Sections 0044, 0095, 0112: The base stations perform radio configuration and scheduling for communication with the UEs. The preamble may be transmitted during a time indicated by the pre-grant, scheduled in the pre-grant for UL data transmission. The eNB sending pre-grant assignments to multiple UEs  or sending multiple pre-grants for different resources to a single UE and the eNB may then consider a preamble indicating that CCA/eCCA was successful before confirming a grant to resources for data transmission]:
comprises at least one of: a redundancy version (RV), a hybrid automatic repeat request (HARQ) process identifier (ID), an index or position of a transmission start point, an index or position of a transmission ending point, a blank symbol gap, a number of actually transmitted symbols in one transmission time interval (TTI), a modulation and coding scheme (MCS), a resource block (RB) resource allocation, and a timing relationship value [Sections 0101, 0106, 0112:The pre-grant and the preamble may be transmitted within a few symbols. The eNB may transmit multiple pre-grants to a single UE and each pre-grant having a different MCS or resource assignment. Thus, the eNB over-schedule a particular resource by sending pre-grant assignments to multiple UEs],
wherein information carried in the second grant comprises at least one of: triggering information of the actual transmission, a timing relationship value, and at least one piece of information not notified in the first grant [Sections 0096, 0134, 0149: The pre-grant include timing information that indicates when the UE should begin to transmit the preamble and a frequency, also include timing information that indicates when the UE should cease transmitting. The eNB may also transmit multiple pre-grants to UE, each pre-grant assigning a different resource to the UE. Determining a modification of the pre-grant assignments being configured to determine at least one UE to receive a grant confirmation indicating that the UE should continue transmission and to determine other UEs for which preambles were received that should receive an indication to stop transmission].

As to Claim 48. (Currently Amended)   Luo discloses a communication device [i.e. User Equipment-UE], comprising [Figs. 1, 6, Sections 0008: A base station or UE perform a listen before talk (LBT) procedure which includes CCA procedure to contend for access to radio frequency spectrum band]:
a detection unit [Processor-680], configured to [Figs. 6, 10, Section 0080: The UE-115 equipped with processor-680] perform a CCA detection on a predetermined spectrum and obtain a CCA detection result; and [Fig. 8, Sections 0008, 0071, 0089, 0120: Prior to communicating over spectrum, the UE or BS perform LBT procedure which include CCA to determine whether channel is available (i.e. idle or free); An LBT procedure include performing a clear channel assessment (CCA) procedure to determine whether a channel of radio frequency spectrum band is available. Following a successful CCA procedure by a UE, the UE uplink to provide an indication to other UEs or base station. The UE performs to perform CCA/eCCA operation, and when the CCA/eCCA operation succeeds, the UE starts to transmit data. The UE determines whether the CCA/eCCA check is passed], 

a communication unit [Antenna-652], configured to [Figs. 6, 10, Section 0080: The UE-115 equipped with antenna-652] exchange information with a counterpart device [i.e. base station], and perform data transmission according to at least one of the detection result and the exchanged information [Fig. 8, Sections 0008, 0071, 0089: Prior to communicating over spectrum, the UE or BS perform LBT procedure which include CCA to determine whether channel is available (i.e. idle or free). Following a successful CCA procedure by a UE, the UE uplink to provide an indication to other UEs or base station. The UE performs to perform CCA/eCCA operation, and when the CCA/eCCA operation succeeds, the UE starts to transmit data].

As to Claim 51. (Currently Amended)   Luo discloses a signal transmission method [Section 0003: Disclosure relates to transmission control with clear channel assessment in wireless network with contention-based frequency spectrum], 
comprising at least one of the following: before performing transmission on a specific spectrum, sending one or more indication signals to at least one of a target device or a peripheral device, or before performing transmission on the specific spectrum, receiving one or more indication signals sent by at least one of the target device or the peripheral device [Sections 0008, 0071, 0089:  Prior to communicating over spectrum, the UE or BS perform LBT procedure which include CCA to determine whether channel is available (i.e. idle or free). Following a successful CCA procedure by a UE, the UE uplink to provide an indication to other UEs or base station. First, an eNB sends an uplink grant to a UE, upon receiving the UL grant, the UE decodes the grant and performs to perform CCA/eCCA operation, and  when the CCA/eCCA operation succeeds, the UE starts to transmit data].

As to Claim 61. (Currently Amended)   Luo discloses the method according to claim 51, further comprising: after receiving the one or more indication signals sent by at least one of a sending device and/or the peripheral device, sending an indication signal to the sending device [Sections 0008, 0071, 0069, 0089: An LBT procedure include performing a clear channel assessment (CCA) procedure to determine whether a channel of radio frequency spectrum band is available (i.e. idle). Following a successful CCA procedure by a UE, the UE uplink to provide an indication to other UEs or base station. Following a successful downlink CCA procedure by a base station, the base station transmit a preamble, such as a channel usage beacon signal (CUBS) to provide an indication to other base stations or apparatuses (e.g., UEs, WiFi access points, etc.) that the base station has reserved the channel. The UE performs/continues to perform CCA/eCCA operation, and when the CCA/eCCA operation succeeds, the UE starts to transmit data].

As to Claim 63. (Currently Amended)  Luo discloses a signal transmission device [UE-115], comprising: a generation module and sending module, or comprising reception module [Figs. 6 (Diagram of UE-115), Fig, 10, Section 0083: A UE have antenna for receiving and transmitting signals]:
wherein the generation module [Transmit Processor-664], is configured to generate an indication signal; and  the sending module [Antenna(s)-652], is configured to [Sections 0081, 0083: A transmit processor generate signals. A UE have antennas for receiving and transmitting signals],
before transmitting on a specific spectrum, send one or more indication signals to at least one of a target device or a peripheral device [Sections 0008, 0071, 0089:  Prior to communicating over spectrum, the UE or BS perform LBT procedure which include CCA to determine whether channel is available (i.e. idle or free). Following a successful CCA procedure by a UE, the UE uplink to provide an indication to other UEs or base station. First, an eNB sends an uplink grant to a UE, upon receiving the UL grant, the UE decodes the grant and performs to perform CCA/eCCA operation, and  when the CCA/eCCA operation succeeds, the UE starts to transmit data].
wherein the reception module [Receive Processor-658] is configured to receive one or more indication signals sent by at least one of the target device or a peripheral device before performing transmission on a specific spectrum [Figs. 6, 10, Section 0080, 0109, 0089: The receive processor process and detect symbols, provide data. The UE receives grant indicating it should transmit. First, an eNB sends an uplink grant to a UE, upon receiving the UL grant, the UE decodes the grant and performs to perform CCA/eCCA operation, and  when the CCA/eCCA operation succeeds, the UE starts to transmit data].




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 13 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over LUO et al. US 20160286545 hereafter Luo in view of TANDA et al. US 20170013482 hereafter Tanda.

As to Claim 13. (Currently Amended)   Luo discloses the method according to claim 2 [Section 0008, 0071, 0090: Prior to communicating over spectrum, the UE or BS perform LBT procedure which include CCA to determine whether channel is available (i.e. idle or free); An LBT procedure include performing a clear channel assessment (CCA) procedure to determine whether a channel of radio frequency spectrum band is available. Following a successful CCA procedure by a UE, the UE uplink to provide an indication to other UEs or base station. The eNB and UE employ MU-MIMO],
	Luo does not disclose beam direction thus is silent on wherein a beam direction for sending the indication signal each time is a beam direction directed to the receiving device, or is different from the beam direction directed to the receiving device.
	However, Tanda teaches wherein a beam direction [i.e. beamforming, MIMO] for sending the indication signal each time is a beam direction directed to the receiving device, or is different from the beam direction directed to the receiving device [Section 0003, 0132, 0133: Method relates to carrier sense, CCA (Clear Channel Assessment) relating to terminal. Data transmission may be performed by a directional radio wave (beam) through beam forming or MIMO (Multiple Input, Multiple Output: MU-MIMO), the terminal using the beam forming for the RTS frame and the CTS (clear to send) frame. When a frame subjected to the beam transmission is received, and the frame can be decoded, there is a possibility that the CCA threshold is set to a significantly high value if the CCA threshold is determined based only on the frame].
	Therefore it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Luo relating to the eNB and UE employing MIMO and both devices can send indications and perform CCA/LBT with the teaching of Tanda relating to CCA/data transmission uses directional beam forming or MIMO for CTS/RTS frames. By combining the method/system, the devices of Luo can use beamforming direction to facilitate the frame or indication signals to be decoded as it relates to CCA.

As to Claim 57. (Currently Amended)   Luo discloses the method according to claim 51, further comprising: in determining that the channel state is idle or available, performing transmission [Fig. 8, Sections 0008, 0071, 0089: Prior to communicating over spectrum, the UE or BS perform LBT procedure which include CCA to determine whether channel is available (i.e. idle or free). Following a successful CCA procedure by a UE, the UE uplink to provide an indication to other UEs or base station. The UE performs CCA/eCCA operation, and when the CCA/eCCA operation succeeds, the UE starts to transmit data], 
in determining that the channel state is busy or unavailable, stopping the transmission, in response to detecting that a channel state is busy or unavailable, sending a message to a sending device [Sections 0040, 0066: When it is determined that a channel is not available, a CCA procedure may be performed for the channel at a later time. When the CCA procedure indicates that the channel is not available e.g., that the channel is in use or reserved by another transmitting apparatus, the transmitting apparatus may be prevented (i.e. stopped) from using the channel during the LBT radio frame],
and in response to detecting that the channel state is idle or available, sending or not sending a message to the sending device [Sections 0071, 0120:  Following a successful CCA procedure by a UE, the UE uplink to provide an indication to other UEs or base station. The UE determines whether the CCA/eCCA check is passed]
in determining that the channel state is busy or unavailable [Sections 0040, 0066: When it is determined that a channel is not available, a CCA procedure may be performed for the channel at a later time. When the CCA procedure indicates that the channel is not available, the transmitting apparatus may be prevented (i.e. stopped) from using the channel during the LBT radio frame],
Luo is silent on adjusting a direction, a range or a power of a transmitting beam;
However, Tanda teaches adjusting a direction, a range or a power of a transmitting beam [Section 0003, 0061, 0132, 0133: Method relates to carrier sense, CCA (Clear Channel Assessment) relating to terminal. The RSSI measurer measures received power (RSSI) as a reception level and outputs a measured value to the detector that compares the CCA threshold to detect whether the wireless medium (CCA) is busy or idle and outputs carrier sense information indicating busy/idle. Data transmission may be performed by a directional radio wave (beam) through beam forming or MIMO (Multiple Input, Multiple Output: MU-MIMO), the terminal using the beam forming for the RTS frame and the CTS (clear to send) frame. When a frame subjected to the beam transmission is received, and the frame can be decoded, there is a possibility that the CCA threshold is set to a significantly high value if the CCA threshold is determined based only on the frame].
	Therefore it would have been obvious to one skilled in the art before the effective filing date of the invention to have combined the method of Luo relating to the eNB and UE employing MIMO and both devices can send indications and perform CCA/LBT including determining channel is busy with the teaching of Tanda relating to detecting CCA and using power including directional beam forming or MIMO. By combining the method/system, the devices can determine/change power as it relates to beamforming/beam direction when determine that channel is busy thereby providing efficiency in the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure;  Zhang et al. US 20160366689 in particular Abstract [Techniques for performing listen before talk (LBT) procedures in networks having multiple channels within a shared radio frequency spectrum band are provide]; Section [0008] Prior to gaining access to, and communicating over, a shared radio frequency spectrum band, a base station or UE may perform a listen before talk (LBT) procedure to contend for access to the shared radio frequency spectrum band. An LBT procedure may include performing a clear channel assessment (CCA) procedure to determine whether a channel of the shared radio frequency spectrum band is available.
Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 20, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477